Citation Nr: 0712236	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-22 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for nonservice-connected death pension 
benefits.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran served in the Philippines Scout from May 1946 to 
April 1949.  The appellant is the veteran's widow.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in November 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines

The appellant perfected her appeal and elected to have the 
case decided without a hearing.  

By letters dated in September 2004 and May 2005, the RO 
informed the appellant of her right to choose a 
representative.  In correspondence dated in June 2005 and May 
2006, the appellant stated that she chose the The American 
Legion as her appointed representative.  However, the file 
does not contain an executed VA Form 21-22 appointing The 
American Legion as her representative and there is no 
indication that The American Legion has entered it's 
appearance as the representative of record.  A specific claim 
may be prosecuted at any one time by only one recognized 
organization or attorney designated by the veteran.  38 
C.F.R. §§ 20.601, 20.602  (2006).  To designate a recognized 
organization as his or her representative, an appellant must 
execute a VA Form 21-22, "Appointment of Veterans Service 
Organization as Claimant's Representative." As Form 21-22 has 
not been received, no further action is indicated.  38 C.F.R. 
§ 20.602 (2006).


FINDINGS OF FACT

1.  The veteran died in April 2004, at the age of 74.  
According to the death certificate, the cause of his death 
was central herniation secondary to a cerebrovascular 
accident, the antecedent cause of death was listed as 
aspiration pneumonia and the underlying cause death was 
identified as upper gastrointestinal bleeding secondary to 
BPUD.    

2.  The service department certified that the veteran had 
recognized service in the Philippines Scout from May 1946 to 
April 1949.

3.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

4.  The veteran's cause of death was not related to his 
service.

5.  There was no claim for benefits pending at the time of 
the veteran's death; no periodic monetary benefits were due 
and payable at the time of the veteran's death.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137, 1310 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.312 (2006).

2.  The veteran's period of service does not meet the basic 
service eligibility requirements to entitle the appellant to 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 
3.203 (2006).

3.  There are no accrued benefits payable.  38 U.S.C.A. § 
5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.1000 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter 
dated in July 2004.  In the notice, the appellant was 
informed of the type of evidence needed to substantiate the 
claim for service connection for cause of death, namely, 
evidence that the veteran died from a service-connected 
disability.  The appellant was also informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that she could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with her authorization VA would obtain any such 
records on her behalf.  She was also asked to submit 
evidence, which would include that in her possession, in 
support of her claims.  The notice included the general 
provision for the effective date of a claim, that is, the 
date of receipt of a claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable).

In view of the Board's determinations, there can be no 
possibility of any prejudice to the appellant with respect to 
the notice required under Dingess.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Here, a July 2004 RO letter to the 
appellant advised her of the evidentiary requirements for 
establishing service connection.  The National Personnel 
Records Center advised that copies of all available service 
medical records were provided (it was also noted that the 
original records were moldy and brittle, as affected by fire 
at the National Personnel Records Center).  As stated above, 
the appellant was advised of alternate sources of information 
that might serve to substantiate her claim, and of what 
evidence she was to submit, and what evidence VA would obtain 
(or assist her in obtaining), and she was advised to submit 
any pertinent evidence in her possession.  Regarding VA's 
duty to assist the claimant in substantiating her claim, the 
RO initiated the process of development for alternate source 
evidence by contacting the appellant by July 2004 letter.  
The RO has obtained all identified evidence.  

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
the absence of evidence of that the veteran's death was 
proximately due to or the result of his period of service or 
a service-connected disease or injury, development for a VA 
medical examination and opinion is not warranted.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As the appellant 
has not identified any additional evidence pertinent to her 
claims, not already of record, and as there are no additional 
records to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Background

According to the death certificate, the veteran died in April 
2004, at the age of 74.  The cause of death was central 
herniation secondary to a cerebrovascular accident.  The 
antecedent cause of death was listed as aspiration pneumonia 
and the underlying cause death was identified as upper 
gastrointestinal bleeding secondary to BPUD.    

Service connection was not in effect for any disability at 
the time of the veteran's death.               

The service medical records consists of the dental records 
and the report of separation examination in April 1946, which 
contains no complaint, finding, or history of central 
herniation, a cerebrovascular condition, aspiration or an 
upper gastrointestinal condition.  
Also after service, non-VA records disclose that in May 2001, 
a chest X-ray revealed inflammatory changes in the upper 
lobes, probably tuberculosis.  A medical report dated in July 
2004, shows that that the veteran's treating physician 
identified the cause of death as central herniation, and; the 
antecedent cause of death as cerebrovascular disease, massive 
infarct, aspiration pneumonia, and; UGIB secondary to BPUD.  

In correspondence dated in March 2005, the appellant asserted 
her belief that the veteran participated in nuclear test 
operations during service, and that exposure to radiation in 
service contributed to cause his death. 

Cause of Death

Legal Principles 

For a grant of service connection for the cause of the 
veteran's death, it must be shown that a service-connected 
disability caused death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  A service-connected 
disability will be considered as the principal cause of death 
when such disability was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death is inherently one not related to the principal 
cause, but it contributed substantially or materially to 
cause death.  38 C.F.R. § 3.312.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. § 
3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).

A "radiation-exposed veteran" is defined as either a veteran 
who while serving on active duty, or an individual who while 
serving on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946. 38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to "radiation exposed veterans" for the 
purpose of presumptive service connection are the following: 
leukemia (other than chronic lymphocytic leukemia), multiple 
myeloma, bronchiolo-alveolar carcinoma, lymphomas (except 
Hodgkin's disease), and cancers of the thyroid, breast, 
pharynx, esophagus, stomach, small intestine, pancreas, bile 
ducts, gall bladder, liver (except if cirrhosis or hepatitis 
B is indicated), salivary gland, urinary tract, bone, brain, 
colon, lung, and ovary.  See 38 C.F.R. § 3.309(d)(2).

Under the provisions of 38 C.F.R. § 3.311(b), a veteran can 
establish a presumption of service connection if it is shown 
that the veteran was exposed to ionizing radiation as a 
result of in-service activities, that he subsequently 
developed a listed "radiogenic disease," and that such 
disease first manifested itself five years or more after 
exposure to such radiation.

For the purposes of 38 C.F.R. § 3.311(b)(2), a "radiogenic 
disease" is a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non- 
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer.

Analysis 

The appellant's theory that the veteran developed his fatal 
condition during service or as a result of an undocumented 
exposure to radiation during service is not supported by any 
competent evidence.  The medical history does not indicate 
any specific instances of cerebrovascular disease, a 
gastrointestinal condition, cardiovascular disease, 
respiratory problems, UGIB or BPUD during service or as a 
result of direct or incidental exposure to ionizing radiation 
at any time during the veteran's service. 

The appellant did not provide evidence that the veteran 
participated in a radiation-risk activity, and there is no 
evidence that he was exposed to radiation during service.  
Moreover, even if the veteran did participate in a 
"radiation-risk activity" such as nuclear testing during 
service, his death-causing conditions are not among those 
radiogenic diseases listed as presumed related to radiation 
exposure. Furthermore, there is no competent (medical) 
evidence relating the veteran's cause of death to any 
radiation exposure.

Service connection may still be established on a direct 
basis.  The Board notes that the service medical records are 
negative for any findings attributable to central herniation, 
a cerebrovascular condition, aspiration or an upper 
gastrointestinal condition, or BPUD.  The conditions 
associated with the veteran's cause of death were first 
documented on the death certificate in 2004, over five 
decades after the veteran's period of service.  For these 
reasons, there is no factual basis to relate the fatal 
central herniation secondary to a cerebrovascular accident, 
directly to service.  Also, there is no medical evidence that 
links the post-service diagnoses of central herniation, 
cerebrovascular accident, aspiration pneumonia, upper 
gastrointestinal bleeding or BPUD, to an injury or disease of 
service origin.  

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable 
evidence, supporting the claim of service connection for the 
cause of the veteran's death for the reasons articulated 
above, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


Nonservice-connected Death Pension

The provisions of 38 U.S.C.A. § 1542, pertaining to death 
pension benefits, require that the deceased person shall have 
been a veteran.  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for death pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
death pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for death pension benefits.  38 C.F.R. § 3.40(b), 
(c), and (d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 38 
C.F.R. §§ 3.40, 3.41.  These specified benefits do not 
include nonservice-connected pension benefits authorized by 
Chapter 15, Title 38, United States Code.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  38 C.F.R. § 3.203(b).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  In addition, "service department findings 
are binding on the VA for purposes of establishing service in 
the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).

The facts in this case are not in dispute.  The service 
department has certified that the veteran had recognized 
Philippines Scout service.

As noted, the findings of the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces.  
Venturella v. Gober, 10 Vet. App. 340 (1997).  Based on the 
dates of service certified by the service department, the 
veteran did not have the requisite service to qualify the 
appellant for VA nonservice-connected death pension benefits.

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).  Therefore, the Board finds that the 
appellant is not eligible for the nonservice-connected death 
pension benefits on the basis of the veteran's service.


Accrued benefits

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death based on evidence 
in the file at death and due and unpaid for a period not to 
exceed two years prior to the last date of entitlement (i.e., 
the veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  The veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones v. West, 
136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).

In this case, at the time of the veteran's death in April 
2004, service connection was not in effect for any 
disabilities.  As noted above, the Board has denied the 
appellant's claim for service connection for the cause of the 
veteran's death.

In July 2004, the appellant filed a claim for accrued 
benefits.  Her claim was therefore filed within one year of 
the date of the veteran's death.  See 38 U.S.C.A. § 5121(c).  
However, the evidence does not show that the veteran had 
periodic monetary benefits at the time of his death which 
were due and unpaid.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  In addition, the veteran did not have a claim 
pending at the time of his death.  In fact, there is no 
evidence that the veteran ever filed a claim with VA.  As the 
veteran had no periodic monetary benefits at the time of his 
death which were due and unpaid, and as the veteran did not 
have a claim pending at time of death, the appellant has no 
claim upon which to derive her application for accrued 
benefits.  See Jones; Zevalkink v. Brown, 6 Vet. App. 483, 
488 (1994), aff'd 102 F.3d 1236, 1300 (Fed. Cir. 1996); cert. 
denied 117 S.Ct. 2478 (1997).  Based on the foregoing, there 
are no accrued benefits, and the appellant's claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).








ORDER

Service connection for the cause of the veteran's death is 
denied.

Accrued benefits are denied.

Basic eligibility for nonservice-connected death pension 
benefits is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


